                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DIVISION
                                 Civil Action No.: 5:19-cv-0476

                                                  )
EPIC GAMES, INC.,                                 )
                                                  )
                Plaintiff,                        )
                                                  )
vs.                                               )                    COMPLAINT
                                                  )
RONALD SYKES,                                     )
                                                  )
                Defendant.                        )
                                                  )
                                                  )

        Plaintiff, Epic Games, Inc. (“Epic” or “Plaintiff”) complains of Defendant Ronald Sykes,

aka “@Snipa_King2k,” aka “@FNGzus,” aka “@invisiblellama9” (“Sykes” or “Defendant”), as

follows:

                                        INTRODUCTION

        1.      A trade secret is information that is valuable because it is secret. If it loses its

secrecy, it loses its value. A secret can no longer surprise those to whom it has already been

disclosed.

        2.      Epic is suing Sykes because he broke his contractual obligation to keep Epic’s

secrets about the upcoming season of Fortnite®, Epic’s popular video game. Information is

currency. Sykes cashed in on what he learned as a User Experience tester for Epic. He did so at

the expense of Epic and those in the Fortnite community who were anxiously awaiting the new

season of Fortnite only to have some of Epic’s planned surprises spoiled by Sykes’ leaks.

        3.      Sykes attempted to “give the game away” by leaking Epic’s secrets and spoiling

the suspense that Epic had been working to generate and build for months in the run up to

Fortnite Chapter 2. His disclosure of Epic’s trade secrets materially breached his non-disclosure

PPAB 5190537v6.docx
             Case 5:19-cv-00476-FL Document 1 Filed 10/25/19 Page 1 of 27
agreement with Epic to maintain those secrets in strict confidence and betrayed the trust of the

people at Epic with whom he worked.

        4.      Fortnite is the product of a multidisciplinary team of hundreds of developers,

designers, engineers, marketers, and other creative and business people who use art, science,

imagination, skill, and hard work to create and continually improve the game. Their primary

objective is that Fortnite’s players and audience remain engaged and entertained.

        5.      The significant changes that came in Fortnite Chapter 2 were the result of

considerable planning, creativity, and effort by Epic’s employees. In advance of the new season,

Epic left hints and hidden “Easter eggs” in the game, and published “teasers” outside of it, all so

Fortnite fans would feel excitement about what was to come.

        6.      Unauthorized disclosure of trade secrets undermines the incentive to create and

innovate because it demoralizes those who work on a game over many months, only to have the

fruits of their labor soured by someone they held in a position of trust.

        7.      Sykes’ spoilers did just what the word itself suggests: they diminished the

anticipation of what was to come and the joy of looking forward to it. They detracted from the

pleasure that the Fortnite community takes from the game because they deprived some of its

members of the thrill that comes from the element of surprise and the delight of experiencing that

surprise and the planned “reveal” all together at the same time.

        8.      Defendant’s conduct is damaging to Epic in many ways. Just as leaked secrets

can generate significant traffic and revenue to the benefit of those who publish them, those leaks

are destructive to the owner of the leaked material.

        9.      Leaks negatively impact the financial performance of current and future versions

of the game. They tend to lessen the excitement and enthusiasm of a game’s players and

audience, potentially leading them to move to other games.

                                                  2
PPAB 5190537v6.docx
             Case 5:19-cv-00476-FL Document 1 Filed 10/25/19 Page 2 of 27
        10.      Sykes’ conduct constitutes misappropriation of Epic’s trade secrets and breach of

the terms of the non-disclosure agreement to which he agreed in order to have access to the trade

secrets he stole and publicly disclosed, damaging Epic and spoiling the enjoyment of many of

Fortnite’s players and fans.

                                      NATURE OF ACTION

        11.      This is a civil action seeking injunctive relief and damages against Defendant for

(i) misappropriation of trade secrets in violation of the Defend Trade Secrets Act of 2016, 18

U.S.C. §§ 1836, et seq. (the “DTSA”); (ii) misappropriation of trade secrets in violation of the

North Carolina Trade Secrets Protection Act, N.C. Gen. Stat. §§ 66-152, et seq. (the

“NCTSPA”); and (iii) breach of contract in violation of North Carolina law.

        12.      Trade secrets are a form of intellectual property that provides legal protection for

commercially valuable business and technical information that: (a) has been the subject of

reasonable efforts to maintain its secrecy and (b) derives independent economic value from not

being generally known or readily ascertainable. Both the federal DTSA and the State NCTSPA

protect trade secrets from “misappropriation,” which is the unauthorized acquisition, use, or

disclosure of a trade secret.

        13.      One way trade secret owners protect their trade secrets while disclosing them to

others is through non-disclosure agreements (“NDAs”). NDAs are contracts that allow trade

secret owners to entrust others with confidential and proprietary information, including trade

secrets, while maintaining the security and integrity of the information and the confidence that

neither its secrecy nor its value will be compromised or destroyed because it was shared. Sharing

protected information in this way encourages and promotes collaboration, experimentation, and

the continued development and improvement of the protected material.



                                                  3
PPAB 5190537v6.docx
              Case 5:19-cv-00476-FL Document 1 Filed 10/25/19 Page 3 of 27
        14.      This is a breach of contract and misappropriation of trade secrets action in which

Defendant, after having signed an NDA as a condition to being granted access to Epic’s secrets,

leaked those secrets about the then-upcoming season (and second chapter) of Epic’s video game,

Fortnite. In so doing, Defendant misappropriated Epic’s closely-guarded trade secrets with

which he had been entrusted while working as a user experience tester at Epic and violated his

NDA.

                                          THE PARTIES

        15.      Epic is a corporation duly organized and existing under the laws of the State of

Maryland. Epic is registered to do business in North Carolina and has its principal place of

business in Wake County, North Carolina.

        16.      On information and belief, Defendant Ronald Sykes is a citizen of North Carolina

and resides in Durham, North Carolina.

                                 JURISDICTION AND VENUE

        17.      This Court has jurisdiction over the subject matter of Plaintiff’s federal claims

under 28 U.S.C. § 1331 and 18 U.S.C. § 1836(c) because this action arises under the DTSA, 18

U.S.C. §§ 1832, et seq. This Court has supplemental jurisdiction over Plaintiff’s related state law

claims under 28 U.S.C. § 1367(a).

        18.      This Court has personal jurisdiction over Sykes under N.C. Gen. Stat. § 1-75.4(1)

because he is a natural person domiciled within this State and because, as described below, he

consented to the exclusive jurisdiction of courts located in this State. This Court also has

personal jurisdiction over Sykes because he purposefully availed himself of the privileges of

conducting activities and doing business in the State of North Carolina and in this District, thus

invoking the benefits and protections of North Carolina’s laws.



                                                 4
PPAB 5190537v6.docx
              Case 5:19-cv-00476-FL Document 1 Filed 10/25/19 Page 4 of 27
        19.      Venue is proper in this District under 28 U.S.C. § 1391(b) because this is a

District in which a substantial part of the events giving rise to Plaintiff’s claims occurred, and

where a substantial part of the property that is the subject of this action was conceived, created,

and is situated. It is also where Sykes committed acts of trade secret misappropriation and

breached his contract, which was entered into in this District and is governed by North Carolina

law, and where Plaintiff’s injuries were suffered.

                           FACTS APPLICABLE TO ALL CLAIMS

                                        Epic and Fortnite

        20.      Founded in 1991, Epic is a Cary, North Carolina-based developer and publisher of

video games, a game engine, and suite of content creation tools and software. Epic is recognized

worldwide as the creator of its Unreal® technology and the Unreal®, Gears of War®, and Infinity

Blade® series of games. 1 Today, Epic is perhaps best known as the creator, developer, and

publisher of Fortnite.

        21.      Fortnite’s first game mode, now known as “Fortnite: Save the World,” is a co-op

survival and building action player vs. environment (PvE) game in which players may join

together online to build forts, weapons, and traps in an effort to rebuild and defend towns left

vacant in the wake of “the Storm” from the monsters that populate this Fortnite world. It was

released broadly on July 25, 2017.

        22.      Two months later, on September 26, 2017, Fortnite’s free-to-play “Battle Royale”

game mode was released to the public. Like other games in the battle royale genre, Fortnite

Battle Royale involves dropping (in Fortnite, by glider from a flying “battle bus”) a limited




1
 The trademark registration symbol is used the first time each registered mark is used herein but
not again after that.
                                               5
PPAB 5190537v6.docx
              Case 5:19-cv-00476-FL Document 1 Filed 10/25/19 Page 5 of 27
number of players into a large map 2. Fortnite Battle Royale combines Fortnite’s building skills

and destructible environments with intense player vs. player (PvP) combat. (A true and correct

screen     print      from    the    Fortnite   page     on    Epic’s    website    (available   at:

https://www.epicgames.com/fortnite/en-US/home) [hyperlink removed], which provides a

glimpse of a few of the new map locations and points of interest that make up part of Fortnite

Chapter 2’s new map is pictured below:




         23.       When players land on the island, they scavenge the various items – e.g., weapons

and consumables such as ammunition, shield potion, bandages, medical kits, and building

materials – they will need to survive, outlast, and defeat the other 99 players on the island.

         24.       As the game goes on, the encroaching storm shrinks the habitable part of the map,

forcing surviving players closer and closer together. The players battle each other until the last

player or team remains standing. That player or team wins the game.

2
  In Fortnite as in other video games, the “map” is the bounded area in which players may play
the game.
                                               6
PPAB 5190537v6.docx
               Case 5:19-cv-00476-FL Document 1 Filed 10/25/19 Page 6 of 27
        25.      In little more than two years, the Fortnite community has grown to over 250

million accounts, and sometimes has more than 8 million concurrent players.

        26.      In addition to the tens of millions of people who play Fortnite, millions of others

watch “streamers” broadcast (or “stream”) Fortnite gameplay on various platforms, including

YouTube and Twitch, Amazon’s popular online service for watching and streaming digital

video, where Fortnite is reportedly one of the most-viewed games.

        27.      An important part of Fortnite’s dramatic success is the unexpected changes and

surprises Fortnite’s fans experience as the game, its story, and its environment continually

evolve. This, along with the regular introduction of new content, including, without limitation,

planned events; playing formats; themes; narratives; storylines; plot twists and developments;

player capabilities; “emotes” (i.e., dances or gestures a player’s avatar can perform); cosmetics

(e.g., outfits aka “skins” for player avatars); weapons; vehicles; “Easter eggs;” new map

locations, points of interest (POIs) and other environmental changes; and other secrets and

surprises, have kept Fortnite’s millions of users excited about and engaged with the game.

        28.      Anticipation in the Fortnite community about what would happen next in Fortnite

was perhaps at an all-time high at the end of the tenth season of Fortnite (“Season X”).

Speculation in the Fortnite community was rampant that an entirely new map might replace the

one where Fortnite Battle Royale had taken place since it was first introduced two years earlier.

        29.      Players pointed to a new metal structure that appeared in the game on top of one

of the warehouses in “Dusty Depot,” inside of which a rocket was being built. A clock had

appeared above the rocket counting down as a warning signal blared. The countdown was set to

end on October 13, 2019.




                                                  7
PPAB 5190537v6.docx
              Case 5:19-cv-00476-FL Document 1 Filed 10/25/19 Page 7 of 27
        30.       Outside of the game, at 2:00pm Eastern Time on October 11, 2019, on social

media Epic tweeted “The End is near” telling the Fortnite community that “The End” would

come in “48 hours . . .”



                          Tweet                                              Q     Search Twitter


                           Fortnite O
                                                                             Relevant people
                           @FortniteGame


              #    The End is near.                                          0       FortniteO
                                                                                     @FortniteGame
                                                                                     A free multiplayer game where
                                                                                     you compete in Battle Royale,
                   48 hours ...                                                      collaborate to create your
                                                                                     private island, or quest in Save
                                                                                     the World (paid Early Access).


                                                                             Trends for you                        0
                                                                             #SorryChuckTodd

                                                                             #PrayForJapan

                                                                             #INEOS159

           8                                                                 #SignsYouAreSexy



          0                                                                  #TyphoonHagibis

                                                                             Show    1110,~

                   2:00 PM• Oct 11, 2019 • Twitter Media Studio

                                                                             Terms      Privacy pol!cy   Cookies
                   13.3K Retweets    101.7K Likes
                                                                             Ads info    More v

                           0                   n                      '1',   © 2019 Twitter, Inc.




                                                                  8
PPAB 5190537v6.docx
              Case 5:19-cv-00476-FL Document 1 Filed 10/25/19 Page 8 of 27
         31.      When the countdown ended at 2:00pm on Sunday, October 13, 2019, millions of

people watched the Season X season-ending event, which culminated with the entire then-known

Fortnite world collapsing in upon itself. Nothing was left but a black hole which replaced the

game along with Epic’s website, social media, and Twitch channel for the following 40 or so

hours.




32.      “The End” broke viewership records on both Twitter and Twitch and was one of the most

viewed gaming events ever on YouTube. More than 1.7 million people watched Fortnite being

streamed on Twitch, the most ever concurrent viewers of a single game on that platform. It was

also the most viewed gaming event ever on Twitter, with 50.7 million minutes watched and 42.8

million views, peaking at 1.4 million concurrent viewers. On YouTube, viewership reached 4.3

million concurrent viewers across various streams. 3


3
 See Nick Statt, Fortnite’s black hole event broke Twitch and Twitter viewing records, The
Verge, Oct. 23, 2019 https://www.theverge.com/2019/10/23/20929589/fortnite-black-hole-event-
season-11-viewers-twitch-twitter-youtube-live [hyperlink removed]; Gene Park, Behold the
massive social media explosion from Fortnite’s Season 10 finale, Washington Post, Oct. 23,
2019, https://www.washingtonpost.com/video-games/2019/10/23/behold-massive-social-media-
explosion-fortnites-season-finale/ [hyperlink removed].


                                                9
PPAB 5190537v6.docx
               Case 5:19-cv-00476-FL Document 1 Filed 10/25/19 Page 9 of 27
        33.     The following day, Monday October 14, 2019, viewership for Fortnite on Twitch

and YouTube remained extraordinarily high – reportedly in the millions of hours – even though

the black hole was the only live Fortnite-related visual that streamers could broadcast. On

information and belief, millions of viewers and others in the Fortnite community were eagerly

awaiting and anticipating what would happen next in Fortnite.

                                        Epic’s Trade Secrets

        34.     Epic is the owner of all right, title, and interest in and to the Fortnite-related trade

secrets at issue in this case, including, proprietary, secret, and confidential business and technical

information and data related to Fortnite.       For the purposes of this action, this specifically

includes planned changes to the game’s map and environment, (i.e., the new map itself and new

map locations, points of interest, environmental features, such as rivers and the mountains shown

on the picture of the map Defendant disclosed and otherwise described in the text of his tweets);

new player capabilities (i.e., the ability to swim); new game features (i.e., weapon upgrade

stations); a new vehicle (i.e., boats); a new weapon (i.e., bandage bazooka); new rules and

reward system (i.e., Daily Medals awarded for searching chests, getting kills, and surviving); and

new gameplay 4 (i.e., new ways to get more powerful weapons and move around the new map by

swimming and using boats in the riverways) (collectively with the trade secrets specifically

described in paragraphs 58 and 59 of this Complaint, “Epic’s Trade Secrets”).

        35.     At the time of Sykes’ unauthorized disclosures, Epic’s Trade Secrets derived

independent economic value, actual or potential, from not being generally known to, and not

being readily ascertainable through proper means by, another person who could obtain economic

value from the disclosure or use of Epic’s Trade Secrets.


4
  In this context, “gameplay” means the strategic aspects of the game, its plot, and the way it is
played as dictated by the new map and other changes described herein.

                                                  10
PPAB 5190537v6.docx
          Case 5:19-cv-00476-FL Document 1 Filed 10/25/19 Page 10 of 27
        36.     At the time of Sykes’ unauthorized disclosures, Epic’s Trade Secrets were the

subject of efforts reasonable under the circumstances to maintain their secrecy.

        37.     At all relevant times, Epic has taken reasonable measures to keep Epic’s Trade

Secrets secret by, including, without limitation: (i) maintaining them in secure working spaces;

(ii) requiring a fully executed NDA for each person who might have access to Epic’s Trade

Secrets; (iii) limiting access to Epic’s Trade Secrets to only those who are working on Fortnite,

are product testers, or are part of senior management; (iv) requiring (a) an assigned Epic user

name, (b) password (with leading-edge industry standards for password requirements), and (c)

multifactor authentication to access the computer system in which Epic’s Trade Secret-related

files are stored and/or live-streamed meetings during which Epic’s Trade Secrets might be

discussed or disclosed; and (v) encrypting files that Fortnite users download in order to be able to

play the game to prevent “data miners” from accessing the information.

                                           Sykes’ NDA

        38.     On September 21, 2019, Sykes participated in Epic’s User Experience Testing

(“UX Testing”) at Epic’s headquarters in Cary, North Carolina. UX Testing allows the testers

access to versions of Fortnite that are still in development in exchange for their feedback and

promise that they will keep what they learn secret. The purpose of UX Testing is to help Epic’s

developers improve Fortnite.

        39.     Because participation in UX Testing involves access to Epic’s confidential and

proprietary information and trade secrets, Sykes was required to sign, and did sign in writing, a

non-disclosure agreement on September 21, 2019 (“his NDA” or “Sykes’ NDA”), before he

participated in the UX Testing.

        40.     By signing his NDA, Sykes acknowledged that during UX Testing he might see,

hear, be told, learn, obtain, and otherwise have access to proprietary, secret, and confidential

                                                11
PPAB 5190537v6.docx
          Case 5:19-cv-00476-FL Document 1 Filed 10/25/19 Page 11 of 27
information and data, including confidential information and trade secrets related to Epic’s

games (collectively “Confidential Information”).

        41.     By signing his NDA, Sykes agreed to keep Epic’s Confidential Information in

strict confidence and not to use or disclose any of Epic’s Confidential Information.

        42.     By signing his NDA, Sykes agreed that any disclosure by him of any of Epic’s

Confidential Information outside of Epic would cause significant harm and damage Epic’s

business.

        43.     By signing his NDA, Sykes agreed that, unless permitted otherwise in writing, he

would not photograph or otherwise record any information, including Epic’s Confidential

Information, to which he might have access during UX Testing.

        44.     By signing his NDA, Sykes acknowledged and agreed that were he to breach his

obligations relating Epic’s Confidential Information, Epic would have the right to pursue

injunctive relief because legal remedies would be inadequate.

        45.     By signing this NDA, Sykes acknowledged and agreed North Carolina law

governed his NDA and that the courts of competent jurisdiction over disputes arising from or

related to the NDA are in North Carolina.

        46.     Sykes’ NDA is a valid and binding agreement between Epic and Sykes.

        47.     Epic has performed all of its obligations under Sykes’ NDA.

        48.     Sykes’ conduct described herein breaches the terms of his NDA.

        49.     As a direct result of Sykes’ breaches of his NDA, Epic has been, and will

continue to be, harmed by Sykes’ bad acts and is entitled to injunctive relief and monetary

damages.




                                                12
PPAB 5190537v6.docx
            Case 5:19-cv-00476-FL Document 1 Filed 10/25/19 Page 12 of 27
                                     Defendant and His Unlawful Acts

        50.     Three days later – on September 24, 2019 – a Twitter user who styled himself

“King Snipa” and used the handle “@snipa_king2K” wrote to another Twitter user, “I played

S11 5 and can tell you the new stuff,” and asked the other user to “dm” (i.e. send a private “direct

message”) to him for information about the new season:


                              King Snipa
                                                                             (   Follow   )   v
                              @snipa_king2K


                      @HappyPower dm I played S 11 and can tell
                      you the new stuff
                      1:16 PM - 24 Sep 2019


                      1 Retweet 1 Like


                      0           t.l,.1      <::)1



        51.     On information and belief, @snipa_king2K is Defendant Sykes.

        52.     On September 28, 2019, a Twitter user using the handle “@xDriFtZz” referred to

the next season of Fortnite and claimed, “I played it, and season 11 is it!”:



                                     [this space intentionally left blank]




5
  On information and belief, “S11” is a reference to “Season 11” or what was then used to refer
to the upcoming season of Fortnite. Season X ended at approximately 2:10pm on October 13,
2019. Early in the morning of October 15, 2019, the new season – now known as “Chapter 2,
Season 1” – began. Prior to October 15, 2019, most Fortnite fans, players, and the media
referred to the upcoming season as “Season 11.” In this complaint, Epic refers to the season that
began on October 15 as “Season 11,” “Chapter 2,” or “Chapter 2, Season 1,” as the context
dictates, but they are all one and the same.
                                               13
PPAB 5190537v6.docx
          Case 5:19-cv-00476-FL Document 1 Filed 10/25/19 Page 13 of 27
                          Tanner Koverman
                          There's no way you're trying to better your game



                          xDriFtZz
                          Bro next season is godly, trust me



                          Tanner Koverman
                          I'll believe it when I see it ... this shit is not it




                      ~   xDriFtZz




                  I played it, and season 11 is it!




        53.     On information and belief, @xDriFtZz is Defendant Sykes.

        54.     On October 3, 2019, @xDriFtZz tweeted, “bro you can swim season 11 just chill

lol, season 11 will be great”:




                  ~       xDriFtZz



                                bro you can swim season 11 just chill lol,
                 season 11 will be great




                                                            14
PPAB 5190537v6.docx
          Case 5:19-cv-00476-FL Document 1 Filed 10/25/19 Page 14 of 27
        55.     On October 5, 2019, a Twitter user going by the handle “@FNGzus” proclaimed

himself “FortNews Gawd” and the “#1 Fortnite leaker,” and began posting a series of highly

detailed leaks about the upcoming season of Fortnite and posted an image of the as yet un-

disclosed “Season 11” map. (True and correct screen-prints of this Twitter feed are copied

below and attached hereto collectively as Exhibit A.)

        56.     At that time, it was unclear when the season-ending event would occur, when the

next season would begin, and what, if anything, would happen with the map. But on or about

October 5, 2019 at 12:18pm – nine days before it became public – @FNGzus “confirmed” what

the new Season 11 map would be by posting the following picture:




        (See Exhibit A at p. 3.)

        57.     Then, beginning on or around 1:12pm on October 8, 2019, the same Twitter user

unleashed a storm of 8 tweets in 7 minutes during which he revealed what he characterized as


                                               15
PPAB 5190537v6.docx
          Case 5:19-cv-00476-FL Document 1 Filed 10/25/19 Page 15 of 27
“Insider Season 11 Leaks & Info,” including a number of very specific details and (again) an

image of Fortnite’s new map, which he said came from an “anonymous source” that had

“information on the Season 11 Map, NEW CONTENT and what to expect” in Fortnite during the

new season. He also claimed that he had proof that this information came from “a reliable

source that had an experience with the new season.”

                        FortNews Gawd 24fl Leaks (FNGzus)
                        Insider Season 11 Leaks & Info
                  •
                       An anonymous source reached out to me claiming they had information on
                       the Season 11 Map, NEW CONTENT and what to expect. The user has proof
                       that they are receiving this information from a reliable source that had an
                       experience with the new season.



                        FortNews Gawd 24fl Leaks (FNGzus)
                        Here is what I was told they saw & what we •COULD• expect to see in
                        Season 11.

                       There will be Bots only game modes (recently mentioned by Epic in a Blog
                       post)

                        Swimming Confirmed, Too detailed not to be in S11.
                        Rivers flow throughout the map making it the main movement strat
                                       1_·1

                        FortNews Gawd 24fl Leaks (FNGzus)
                        Mountain POI, Bottom right of the new map.
                        "The way to qet purple/ leqendary quns now is you have to qo to an
                        upgrade station"
                        It take 100 mats of each to upgrade from blue to purple
                        250 of each to go form purple to orange

                        Brought back burst rifle, and unsilenced regular smg
                                       1_·1


                        FortNews Gawd 24fl Leaks (FNGzus)



                  No more heavy sniper***MAYBE***
                  Bazooka bandaid, shoots bandages to teammates
                  (Bandage version of chug splash basically)
                  Daily Medals - searching chests, getting kills, surviving
                  give you medals

                                                    16
PPAB 5190537v6.docx
          Case 5:19-cv-00476-FL Document 1 Filed 10/25/19 Page 16 of 27
                         a1 y     a s - searc mg c es , ge mg          s. surviving give you me   as

                        New Material Caps
                        999wood
                        "600 brick? - might be 800 don't remember"
                        250 metal



                        FortNews Gawd 24fl Leaks (FNGzus)
                        *PLEASE REMEMBER THIS MIGHT ALL BE FAKE. but with the proof i saw,
                        there is a chance this, or some of this, is real details•



                        FortNews Gawd 24fl Leaks (FNGzus)
                        By the way, this is 100% the new map

                                             :.,cc- ~•, , ~ ,,.
                                                            I
                                                                  ~




                        FortNews Gawd 24fl Leaks (FNGzus)
                        ...Possibly a new editing system and updated graphics as well•••



                        FortNews Gawd 24fl Leaks (FNGzus)
                        The only new type of vehicle in the game is a boat to go along with the new
                        sv,imming strat




        58.     In these tweets and in his October 3 tweet, Defendant disclosed that in the

upcoming season of Fortnite: (i) the new vehicle would be boats; (ii) players would be able to

swim; (iii) rivers would flow throughout the new map; (iv) there would be a new mountain POI

in the bottom right hand corner of the map; (v) the way to get “legendary” weapons would be to

go to an “upgrade station” and (vi) exchange certain amounts of each kind of building material

                                                          17
PPAB 5190537v6.docx
          Case 5:19-cv-00476-FL Document 1 Filed 10/25/19 Page 17 of 27
for an upgraded weapon; (vii) certain weapons would be vaulted and (viii) others would be un-

vaulted; (ix) a new weapon, a bandage bazooka, could be used to increase health; (x) there would

be new rewards and points systems; and (xi) there would be new caps on the amounts of building

materials a player could hold.

        59.     He also sent a second tweet in which he again disclosed the new map for Fortnite

Season 11 – which would later become known as “Fortnite Chapter 2, Season 1” – stating that

the picture he had sent out before is “100% the new map.”

                      FortNews Gawd 24/7 Leaks (FNGzus) @FNGzus • Oct 8            V

                      By the way, th is is 100% the new m ap




                      04                 t.1-
                      Show this thread


        60.     The map disclosed by @FNGzus in the series of tweets dated October 5 and 8,

2019 is a substantially accurate reproduction of Fortnite’s new Chapter 2, Season 1 map, and was

not revealed by Epic to the public until October 15, 2019:




                                                  18
PPAB 5190537v6.docx
          Case 5:19-cv-00476-FL Document 1 Filed 10/25/19 Page 18 of 27
         Image of “Season 11” Map                       Image of Fortnite Chapter 2, Season 1 Map
            posted by Defendant                                         (In-Game)
          on October 5 and 8, 2019




        61.     On or about October 8, 2019 at 4:22am, the same Twitter account that had been

using the handle “@FNGzus” (but which is currently using the handle “@invisiblellama9”)

posted the image of the new map as a reply on the Twitter account of @Merl, a Fortnite

streamer. (A true and correct screen-print of this posting is attached hereto as Exhibit B at p. 1)

        62.     The Confidential Information and Epic Trade Secrets disclosed by Sykes in his

tweets of October 3, 5, and 8, 2019 include accurate descriptions of other new features and

gameplay, which would not be revealed by Epic to the public until October 15, 2019.

        63.     On or about October 14, 2019 at 9:52pm, the owner of the Twitter account that

uses the handles “@FNGzus” and “@invisiblellama9” posted a video of himself scrolling

through the tweet thread copied in paragraph 57, above as a reply to one of the tweets of the map

he posted and to @Merl at 4:22am. (See Exhibit B, p.2)



                                                19
PPAB 5190537v6.docx
          Case 5:19-cv-00476-FL Document 1 Filed 10/25/19 Page 19 of 27
        64.      On information and belief, the Twitter account currently using the handle

“@invisiblellama9” is the same account that previously used the handle “@FNGzus”.

        65.      On information and belief, the owner of this Twitter account and the person who

controls it and uses the aliases “@FNGzus” and “@invisiblellama” is Defendant Ronald Sykes.

        66.      Despite participating in Epic’s UX Testing and signing an NDA on September 21,

2019, acknowledging that his nondisclosure obligations under his NDA lasted for several years

from his last visit to Epic, Sykes waited just a few days before publicly breaching his

nondisclosure obligations on Twitter.

        67.      Over the three weeks following his visit to Epic’s headquarters as its guest to

participate in UX Testing, Sykes publicly revealed Epic Trade Secrets and Confidential

Information comprised of or reflecting major changes to Fortnite’s gameplay and its new map.

        68.      Sykes’ disclosure of Epic’s Trade Secrets and Confidential Information

constitutes misappropriation of trade secrets in violation of both the NCTSPA and the DTSA and

violates the terms of Sykes’ NDA.

        69.      As a direct result of Sykes’ breaches of his NDA and his violations of the

NCTSPA and the DTSA, Epic has been, and will continue to be, harmed and is entitled to

injunctive relief, compensatory damages, attorneys’ fees, costs, and/or other equitable relief

against Sykes.




                                                20
PPAB 5190537v6.docx
          Case 5:19-cv-00476-FL Document 1 Filed 10/25/19 Page 20 of 27
                                     CLAIMS FOR RELIEF

                                  FIRST CLAIM FOR RELIEF
                                      (Breach of Contract)

        70.     Epic re-alleges and incorporates fully by references the allegations in paragraphs

1 through 69 of this complaint, as if set forth fully herein.

        71.     This is a claim for breach of contract under North Carolina law.

        72.     As set forth above, Sykes entered into a binding, valid non-disclosure agreement

with Epic, which was supported by adequate consideration, in which he agreed not to disclose

Epic’s Confidential Information and trade secrets.

        73.     Sykes, through his disclosure of Epic’s Confidential Information and Trade

Secrets on Twitter and otherwise, (e.g., through direct messaging,) breached the terms of his

NDA.

        74.     As a direct result of Sykes’ breach of his contractual obligations under his NDA,

Epic has sustained and will continue to sustain damages in an amount to be determined.

        75.     Sykes acknowledged in his NDA that if he breached his obligations relating to the

use, dissemination, or disclosure of any Confidential Information, Epic would have the right to

injunctive relief enjoining such acts because legal remedies would be inadequate.

        76.     As a result of Sykes’ breach of his NDA, Epic has suffered and is continuing to

suffer irreparable injury. Epic cannot be adequately compensated for these injuries by monetary

awards alone, and Epic has no adequate remedy at law for Sykes’ breach. Epic is entitled to

injunctive relief against Sykes, and to recover any damages proven to have been caused by

reason of Sykes’ breach.

        77.     Under his NDA, Sykes agreed to indemnify, defend, and hold Epic harmless from

any action, expense, and costs, including attorney’s fees, resulting from his breach of his NDA.


                                                  21
PPAB 5190537v6.docx
          Case 5:19-cv-00476-FL Document 1 Filed 10/25/19 Page 21 of 27
        78.     Thus, this Court should grant Epic its expenses and costs (including attorney’s

fees) related to this action.

                             SECOND CLAIM FOR RELIEF
         (Misappropriation of Trade Secrets under N.C. Gen. Stat. § 66-152, et seq.)

        79.     Epic re-alleges and incorporates fully by reference the allegations in paragraphs 1

through 78 of this complaint, as if set forth fully herein.

        80.     This is a claim for misappropriation of trade secrets under the North Carolina

Trade Secrets Protection Act, N.C. Gen. Stat. §§ 66-153, et seq.

        81.     Epic is the owner of Epic’s Trade Secrets (as defined above), which are “trade

secrets” under N.C. Gen. Stat. § 66-152(3) because, as described above, they are business and

technical information that:

                      a. at all relevant times was the subject of reasonable efforts to maintain its

                         secrecy; and

                      b. derived economic value and competitive advantage from not being

                         generally known.

        82.     Sykes was given access to Epic’s Trade Secrets as part of his role as a User

Experience tester.

        83.     Sykes knew or should have known that Epic’s Trade Secrets were trade secrets of

Epic because, among other things, he agreed and acknowledged under his NDA that Epic would

provide him with Confidential Information and trade secrets, specifically including information

related to Epic’s games.

        84.     Sykes’ NDA makes clear that Sykes is not authorized to disclose Epic’s Trade

Secrets to any person outside of Epic.




                                                  22
PPAB 5190537v6.docx
           Case 5:19-cv-00476-FL Document 1 Filed 10/25/19 Page 22 of 27
        85.     Sykes nevertheless publicly disclosed Epic’s Trade Secrets to those who follow

him on Twitter, others who saw his posts, and those to whom he sent Epic’s Trade Secrets, all

without Epic’s authorization or consent.

        86.     Sykes’ disclosure of Epic’s Trade Secrets without Epic’s express or implied

authority or consent constitutes misappropriation of Epic’s Trade Secrets under N.C. Gen. Stat. §

66-152(1).

        87.     On information and belief, Sykes’ misappropriation resulted in economic loss to

Epic and/or unjust enrichment to Sykes, entitling Epic, pursuant to N.C. Gen. Stat. § 66-154(b),

to recover actual damages measured by Epic’s economic loss, or Sykes’ unjust enrichment

caused by the misappropriation, whichever is greater.

        88.     As a result of Sykes’ wrongful acts, Epic has suffered and is continuing to suffer

irreparable injury.   Epic cannot be adequately compensated for these injuries by monetary

awards alone and has no adequate remedy at law for Sykes’ misappropriation of Epic’s Trade

Secrets. Thus, Epic is entitled to injunctive relief to prevent any future disclosure of its trade

secrets under N.C. Gen. Stat. § 66-154(a).

        89.     Epic is also entitled to an award of punitive damages under N.C. Gen. Stat. § 66-

154(c) and § 1D-15 because Sykes’ disclosure of Epic’s Trade Secrets was willful and malicious,

egregious, and wrongful. Sykes knew that Epic’s Trade Secrets were protected trade secrets,

which were the sole property of Epic and which Sykes had expressly agreed not to disclose. But

he did so anyway with conscious and intentional disregard for, and indifference to, Epic’s rights,

knowing that the disclosure was reasonably likely to result in damage to Epic.

        90.     For the same reasons, Epic is entitled to an award of attorney’s fees under N.C.

Gen. Stat. § 66-154(d).



                                                23
PPAB 5190537v6.docx
          Case 5:19-cv-00476-FL Document 1 Filed 10/25/19 Page 23 of 27
                               THIRD CLAIM FOR RELIEF
              (Misappropriation of Trade Secrets under 18 U.S.C. § 1836, et seq.)

        91.     Epic re-alleges and incorporates fully by reference the allegations in paragraphs 1

through 90 of this complaint, as if set forth fully herein.

        92.     This is a claim for misappropriation of trade secrets under the Defend Trade

Secrets Act of 2016, 18 U.S.C. §§ 1836, et seq.

        93.     Epic is the owner of Epic’s Trade Secrets (as defined above), which are “trade

secrets” under 18 U.S.C. § 1839(3) because they are business and technical information that:

                      a. at all relevant times has been the subject of reasonable measures to keep

                         such information secret; and

                      b. derives independent economic value, actual or potential, from not being

                         generally known or readily ascertainable through proper means by another

                         person who can obtain economic value from the disclosure or use of the

                         information.

        94.     Epic’s Trade Secrets are intended to be used in, and some have been used in,

interstate and foreign commerce as part of Fortnite.

        95.     Epic has invested considerable time, effort, and financial resources to develop and

protect Epic’s Trade Secrets. Epic has treated Epic’s Trade Secrets as secret and has protected

them from unauthorized access by third parties. Epic’s Trade Secrets give Epic an advantage

over its competitors.

        96.     As described in detail above, at all relevant times, Epic has taken reasonable

measures to keep Epic’s Trade Secrets secret.

        97.     Sykes had access to and acquired Epic’s Trade Secrets and other Confidential

Information during his time at Epic under the terms and restrictions of his NDA.


                                                  24
PPAB 5190537v6.docx
          Case 5:19-cv-00476-FL Document 1 Filed 10/25/19 Page 24 of 27
        98.     Sykes acquired Epic’s Trade Secrets with knowledge that they are secrets he was

contractually obligated not to disclose. In breaching these obligations, Sykes acquired Epic’s

Trade Secrets by improper means as defined under 18 U.S.C. § 1839(6).

        99.     Sykes misappropriated Epic’s Trade Secrets by disclosing them publicly on

Twitter and by other means without the express or implied consent of Epic to replicate, transmit,

communicate, or convey them to others.

        100.    As a result of this misappropriation, Sykes has proximately caused harm to Epic

and is in a position to continue to injure Epic.

        101.    On information and belief, Epic has incurred actual losses and/or Sykes has been

unjustly enriched as a result of Sykes’ misappropriation of Epic’s Trade Secrets.

        102.    To the extent Epic’s injuries are compensable, Epic is entitled to (i) an award of

its damages for actual loss caused by Sykes’ misappropriation of Epic’s Trade Secrets and (ii)

for any unjust enrichment caused by Sykes’ misappropriation of Epic’s Trade Secrets that is not

addressed in computing damages for actual loss, or, (iii) in lieu of damages measured by any

other methods, the damages caused by Sykes’ misappropriation measured by imposition of

liability for a reasonable royalty for Sykes’ unauthorized disclosure or use of Epic’s Trade

Secrets under 18 U.S.C. § 1836(b)(3)(B).

        103.    As a result of Sykes’ wrongful acts alleged herein, Epic has suffered and may be

continuing to suffer irreparable injury. Epic cannot be adequately compensated for these injuries

by monetary awards alone, and Epic has no adequate remedy at law for Sykes’ misappropriation

of Epic’s Trade Secrets. Epic is entitled to injunctive relief against Sykes, who should be

preliminarily and permanently enjoined from further disclosing or using any of Epic’s

Confidential Information or trade secrets pursuant to 18 U.S.C. § 1836(b)(3)(A).



                                                   25
PPAB 5190537v6.docx
          Case 5:19-cv-00476-FL Document 1 Filed 10/25/19 Page 25 of 27
        104.    Because Sykes’ misappropriation of Epic’s Trade Secrets was willful and

malicious, Epic is entitled to exemplary damages under 18 U.S.C. § 1836(b)(3)(C) and, should

Epic prevail in this matter, reasonable attorney’s fees under 18 U.S.C. § 1836(b)(3)(D).

                                      PRAYER FOR RELIEF

        WHEREFORE, based upon the foregoing, Epic respectfully requests that the Court:

                1.       Enter judgment in Epic’s favor and against Sykes on all of Epic’s claims;

                2.       Find that Sykes breached his NDA;

                3.       Find that Sykes misappropriated Epic’s Trade Secrets under N.C. Gen.

        Stat. § 66-152, et seq.;

                4.       Find that Sykes misappropriated Epic’s Trade Secrets under 18 U.S.C. §

        1836, et seq.;

                5.       Find that Sykes’ conduct was willful, malicious, egregious, and wrongful;

                6.       Enter an order pursuant to N.C. Gen. Stat. § 66-154(a) that preliminarily

        and permanently enjoins Sykes by requiring (i) the destruction of all copies of Epic’s

        Trade Secrets in his possession, custody, or control; and (ii) the removal of all copies of

        Epic’s Trade Secrets from anywhere Sykes posted or published them, caused them to be

        posted or published, or otherwise made them available to third parties;

                7.       Enter an order pursuant to N.C. Gen. Stat. § 66-154(a) and/or 18 U.S.C. §

        1836(b)(3)(A)(i)-(iii) that preliminarily and permanently enjoins Sykes from disclosing

        or using any of Epic’s other trade secrets;

                8.       Enter an order requiring that Sykes pay Epic a sum certain reflecting the

        maximum amount of damages permitted under N.C. Gen. Stat. § 66-152, et seq. and/or

        18 U.S.C. § 1836, et seq.;

                9.       Enter an order that awards Epic its attorney’s fees, costs, and expenses

                                                 26
PPAB 5190537v6.docx
          Case 5:19-cv-00476-FL Document 1 Filed 10/25/19 Page 26 of 27
        under N.C. Gen. Stat. § 66-154(d), 18 U.S.C. § 1836(b)(3)(D), or Sykes’ NDA;

                  10.   Enter an order awarding Epic punitive damages under N.C. Gen. Stat. §

        66-154(c) and N.C. Gen. Stat. § 1D-15; and

                  11.   Award Epic such other and further relief as the Court deems just and

        proper.

                        This the 25th day of October, 2019.

                                              PARKER POE ADAMS & BERNSTEIN LLP


                                              /s/Christopher M. Thomas
                                              Christopher M. Thomas
                                              N.C. Bar No. 31834
                                              christhomas@parkerpoe.com
                                              PNC Plaza
                                              301 Fayetteville Street, Suite 1400 (27601)
                                              P.O. Box 389
                                              Raleigh, North Carolina 27602-0389
                                              Telephone: (919) 828-0564
                                              Facsimile: (919) 834-4564

                                              Attorney for Plaintiff Epic Games, Inc.




                                                27
PPAB 5190537v6.docx
          Case 5:19-cv-00476-FL Document 1 Filed 10/25/19 Page 27 of 27
